DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of July 6, 2022, in response to the Office Action of January 7, 2022, are acknowledged.

Response to Arguments
	The examiner has considered and responds to Applicant’s traversal in its entirety.  The examiner notes that the prior art is applied as a whole.  If slower administration and more rapid administration than that claimed are both safe and efficacious, as taught by the prior art, it would be obvious to arrive at those endpoints and anything in between.  This is especially the case in view of sotalol’s dose linear pharmacokinetic parameters and dose being related to QTc.  The cited prior art establishes rapidly transitioning a claimed subject from IV to oral sotalol.  Secondary references are used to explain that more rapid infusion rates are also safe and effective.  Even further, the dose conversion ratio of oral to IV sotalol is well-known and the pharmacokinetic parameters are dose linear and QTc is dose related.  Additionally, Ivaturi includes methods in which QTc is acceptable of less than 20% from the baseline.  However, no change in QTc is also included in the breadth of the claims.
Ivaturi teaches and claims: a first infusion of 10 mg to 60 mg over 0.5 hours. See prior art claim 4.  Then, a second infusion can be over 0.5 hours after the start of the first infusion.  This second infusion of 10 to 40 mg over 0.5 hours.  This equates to 100 mg over 1 hour and falls within the scope of the instant claims.  Further, a third infusion of 10 mg to 30 mg starting 0.5 hours after the start of the second infusion is claimed. See prior art claims 12 and 13, e.g.  Thus, Ivaturi claims administering 100 mg over 1 hour and 130 mg over 1.5 hours.  While these administration may not be in a “single” IV dosage, the dosing regimen overlaps.
	Moreover, Li is cited to show that a loading dose of 1 mg/kg was well tolerated in children.
Batul explains that IV treatment with sotalol has potential for rapid onset treatment of supraventricular arrhythmias.  Studies in acute and persistent AF were studied at 1.5 mg/kg infusions.  These doses were safe and efficacious.
Batul advances our knowledges of the safety of IV sotalol infusion cited by Ivaturi and published in 2005, 2010, 2011, and earlier.  Batul explains that IV sotalol is approved to maintain sinus rhythm in symptomatic, refractory AF or AFL.  The principles applicable to oral sotalol are valid for IV administration as well.  The IV dose can reach levels within minutes and oral bioavailability is 93% of the IV dose.  Batul explains that IV sotalol can reduce hospital stays by 0.5 days.  IV sotalol is known to prevent common recurrence of atrial fibrillation.  Table 3 shows recommended dosing for IV sotalol to include 1-1.5 mg/kg over 5-30 minutes.  This equates to 70-105 mg in a 70 kg human over a period of up to 30 minutes.  Batul concludes that IV sotalol shortens the time to reach oral therapeutic doses.  Batul explains that 75 mg, 112.5 mg, and 150 mg intravenously equate to an oral dose of 80 mg, 120 mg, and 160 mg, respectively.  
In view of Batul, a subject with an intended oral dose of 120 mg or 160 mg, administering an IV loading dose of 112.5 mg or 150 mg would be equivalent.
Overall, sotalol is known to be used to treat the claimed subject population.  Further, Ivaturi, Batul, and Li each teach using an IV loading dose to transition a subject to oral therapy.  Ivaturi teaches using a dosage that equates to 100 mg IV over 1 hour, which overlaps the claimed dosage.  However,  Batul explains that IV sotalol at much higher dosages, including 1.5 mg/kg over 10 minutes can be efficacious and safe when rapidly infused in a subject.  Li confirms the same.  A person of ordinary skill in the art would therefore consider administering by rapid infusion the claimed loading dose.  If such dose is well tolerated, a subject would be transitioned to an oral dose.  While the claimed dosage regimen is not identical to that taught by Ivaturi, the IV dose overlaps and is safe and efficacious.  Further, the oral dose is a standard dosage regimen for sotalol and would be optimized through nothing more than routine experimentation.  The safety and efficacy of the claimed oral and IV doses are known.  
Unexpected results have not been shown and the prior art teaches dose-proportionate pharmacokinetic parameters and dose being related to QTc and steady state parameters.

Status of the Claims
Claims 8-13, 16, 17, 20, and 21 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343).
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.  Sotalol hydrochloride is a form prescribed for injection. See par. 5.
Ivaturi teaches a mixed dose methods wherein a single IV dose is immediately followed by an oral administration.  It is abundantly clear that dose titration is taught and conveys to a POSA that is should be done and appears to be required to be guided through clinical response.  As such, if a subjects requires an increase in dosage, they could be administered IV sotalol under QTc monitoring and have their Cmax, ss achieved rapidly to ensure the dose is safe.  At that time, they could be transitioned to oral maintenance dosing as taught by Ivaturi.  This would impart the benefits taught by Ivaturi to include a shorter hospital stay and a cost savings, among others.
This is particularly the case given the predictability of pharmacokinetic parameters, including Cmax, ss, and Tmax, the known bioavailability of oral compared to IV sotalol, and the known QTc-concentration relationship, among others.
Ivaturi and secondary references cited below explains that the rapid infusion of sotalol is known to be safe.  Ivaturi explains that IV infusions as rapid as 5 minutes have been without incident.  In examples, Ivaturi teaches administration of an IV infusion of 40 mg, followed by an IV infusion of 20 mg, and followed by an IV infusion of 20 mg.  This is an 80 mg infusion, e.g., over a period of 2 hours.  Ivaturi explains a goal to accelerate dosing of Cmax, ss to as early as 1 day.  In some embodiment, Cmax, ss is achieved within 4 hours of initiation of treatment (i.e., 2 hours after completion of a 2 hour IV regimen) in a method wherein one IV infusion or more are followed by oral administration. See par. 61.  In some cases, an oral dose can immediately follow IV administration (i.e., a mixed dosing regimen is also contemplated).   In other embodiments, at the end of a 2-hour infusion, an 80 mg dose can be administered followed by another 80 mg 12 hours after the initiation of infusion.  Similar achievement for 120 mg and 160 mg oral doses can also be achieved through such regimen.  Thus, regardless of the ultimate maintenance dosage desired, the ability administer rapid IV sotalol followed by oral sotalol is predictable.  Cmax is known to be a function of length of infusion and dose-proportionate linear pharmacokinetics for sotalol.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject as renal impairment increases, it would require nothing more than routine optimization to arrive at the claimed dosage.  Further, discharging a subject after 2-4 dosages does not appear to conflict with the dosage trend and intent of Ivaturi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.

Claims 8-13, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batul et al., “Intravenous Sotalol- Reintroducing a Forgotten Agent to the Electrophysiology Therapeutic Arsenal,” Journal of Atrial Fibrillation, Feb-Mar 2017, Vol 9, Issue 5 (cited in IDS), in view of Li et al., “Efficacy of Intravenous Sotalol for Treatment of Incessant Tacharrhythmias in Children,” Am J Cardiol 2017; 119:1366-1370 (cited in IDS), in view of Somberg et al., “Developing a safe intravenous sotalol dosing regimen,” Am J Ther, 2010 Jul-Aug; 17(4): 365-72 (cited in IDS), in view of Saul et al., “Pharmacokinetics and pharmacodynamics of sotalol in a pediatric population with superventricular and ventricular tacharrhythmia,” Clinical Pharmacology and Therapeutics, March 2001 (cited in IDS), and in view of Ivaturi et al., (US2019/0307343).
Batul teaches sotalol for treatment of atrial fibrillation (AF) and atrial flutter (AFL).  Batul explains that the safety principles applicable to oral sotalol are valid for intravenous sotalol as well.  The bioavailability of oral sotalol is 93% with peak plasma concentrations in 2.5 to 4 hrs.  Batul indicates that IV sotalol dosage includes administering 1-1.5 mg/kg over 5-30 minutes.  In a 30 kg pediatric subject, this would include 30-45 mg over 5-30 minutes, and in a 70 kg human, this would include 70-105 mg over 5-30 minutes.  This rate of infusion is substantially more rapid than claimed and well under a 1 hour infusion time.  Batul explains that risk increases when QTc is above 500 msec and shows a linear correlation to sotalol blood levels. See p2, 5th full par.  High dose rapid therapy was shown to be safe and efficacious in suppressing SVT in 90% of patients aged 7 to 728 days, with no proarrhythmic effect or QTc prolongation observed. See p4.  Further, it has an elimination half-life of 12-16 hours. See p3, 3rd full par.  Further, Table 1 below explains the dose conversion for oral and intravenous forms.  

    PNG
    media_image1.png
    215
    822
    media_image1.png
    Greyscale

Batul explains IV sotalol can be a substitute for oral medication, such as for post-operative and critically ill subjects, especially when they have reduced GI permeability and absorption for oral administrations to reach effective serum concentrations. See p3, 1st full par.  In other instances, IV forms provide advantages as compared to oral forms because it reaches therapeutic levels quicker and could be used in hospitals to facilitate a transition to oral forms.
Li teaches treating patients with IV sotalol and those subjects that maintained sinus rhythm were transitioned to oral therapy. See p1367, par. 7.  Subjects that were treated have AVRT, AT, Aflutter, AF, and VT. See Table 1.  Any patient with a QTc above 480 was converted to oral sotalol therapy. See p1367, par. 4.  Li used a loading dose of 1 mg/kg over 10 minutes and then 4.5 mg/kg/day. See p1369, last full par.  Thus, Li shows a reasons that subjects taking IV will be transitioned to oral sotalol.  
Li explains that for patients with atrioventricular reentrant tachycardia who converted to sinus rhythm on sotalol within 2 hours, IV sotalol was continued for another 1 to 24 hours and then transitioned to oral therapy. See p1367, 1st par.  In other words, patients were converted to oral therapy in as few as 3 hours after starting the IV dose. 
	Further, Somberg teaches Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax.  
	Saul teaches, “An examination of the individual data of the smallest patients did not indicate any deviation from dose-proportionate linear pharmacokinetics for sotalol.” P150, 1st full par.  These data are shown below in Table III.  QTc interval was dose dependent.  The steady state pharmacokinetics of sotalol was dose proportionate. See Abstract.  A dose of 30 mg/m2 yielded a SS Cmax of 851 +/- 185.  

    PNG
    media_image2.png
    568
    1546
    media_image2.png
    Greyscale

The pediatric patients receiving multiple doses of sotalol achieved ideally small fluctuation factor values between peak and steady state and experienced a dose-proportionate response.  Further, there were linear correlations between drug concentration and pharmacological activity on the QTcB interval. See p155, last par.	
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.
Ivaturi teaches a mixed dose methods wherein a single IV dose is immediately followed by an oral administration.  It is abundantly clear that dose titration is taught and conveys to a POSA that is should be done and appears to be required to be guided through clinical response.  As such, if a subjects requires an increase in dosage, they could be administered IV sotalol under QTc monitoring and have their Cmax, ss achieved rapidly to ensure the dose is safe.  At that time, they could be transitioned to oral maintenance dosing as taught by Ivaturi.  This would impart the benefits taught by Ivaturi to include a shorter hospital stay and a cost savings, among others.
This is particularly the case given the predictability of pharmacokinetic parameters, including Cmax, ss, and Tmax, the known bioavailability of oral compared to IV sotalol, and the known QTc-concentration relationship, among others.
Ivaturi and secondary references cited below explains that the rapid infusion of sotalol is known to be safe.  Ivaturi explains that IV infusions as rapid as 5 minutes have been without incident.  In examples, Ivaturi teaches administration of an IV infusion of 40 mg, followed by an IV infusion of 20 mg, and followed by an IV infusion of 20 mg.  This is an 80 mg infusion, e.g., over a period of 2 hours.  Ivaturi explains a goal to accelerate dosing of Cmax, ss to as early as 1 day.  In some embodiment, Cmax, ss is achieved within 4 hours of initiation of treatment (i.e., 2 hours after completion of a 2 hour IV regimen) in a method wherein one IV infusion or more are followed by oral administration. See par. 61.  In some cases, an oral dose can immediately follow IV administration (i.e., a mixed dosing regimen is also contemplated).   In other embodiments, at the end of a 2-hour infusion, an 80 mg dose can be administered followed by another 80 mg 12 hours after the initiation of infusion.  Similar achievement for 120 mg and 160 mg oral doses can also be achieved through such regimen.  Thus, regardless of the ultimate maintenance dosage desired, the ability administer rapid IV sotalol followed by oral sotalol is predictable.  Cmax is known to be a function of length of infusion and dose-proportionate linear pharmacokinetics for sotalol.
It would have been prima facie obvious to a person of ordinary skill in the art prior the filing of the instant application to combine the teachings of Batul, Li, Somberg, Saul, and Ivaturi to arrive at the instantly claimed methods.  One would have been motivated to do so because Ivaturi provides a motivation to expeditiously arrive at an oral dosage after IV therapy, and provides a strong correlation to assist a POSA to arrive at a proper dosage in a subject with renal impairment.  Dosage must decrease in amount and/or frequency of administrations as renal impairment increases.  Further, the claimed dosage baselines are taught.  Batul explains that IV sotalol dosage includes administering 1-1.5 mg/kg over 5-30 minutes.  In a 30 kg pediatric subject, this would include 30-45 mg over 5-30 minutes, and in a 70 kg human, this would include 70-105 mg over 5-30 minutes.  These rates are consistent with the rapid rates of infusion claimed and in some cases are even faster than the rapid infusion rates claimed.  Moreover, Batul explicitly states that such rapid IV administration can be used in a hospital setting to transition a subject to oral therapy.  Li explains that subjects that are administered IV sotalol and converted to a normal sinus rhythm were transitioned to oral sotalol.  For example, patients with atrioventricular reentrant tachycardia who converted to sinus rhythm were transitioned to oral therapy in as few as 3 hours after starting IV sotalol. See p1367, 1st par.  Somberg and Saul are cited merely to show the known predictability of sotalol pharmacokinetic data.  For example, Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax, and even pediatric patients show a dose-proportionate linear pharmacokinetic profile.  As such, as person of ordinary skill in the art would understand how to obtain a desired Cmax by altering length of infusion and dosage, e.g.  The prior art shows that the IV and oral dosage equivalents, which for the oral dosage include a range of 80 mg to 160 mg, which is the same range presently claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628